We construe the order appealed from as meaning that the matter is remitted to the arbitrators for clarification of their award, particularly with respect to the right of using the name “ Dubin ”. Although we do not hold that this award is necessarily inconsistent in dismissing the adverse claims in regard to stock certificates, we think that the award might be more specific on this issue. The arbitrators may act upon the proof already taken and any additional proof that they may see fit to receive. Order unanimously affirmed, without costs. Present — Peck, P. J., Glennon, Dore, Cohn and Callahan, JJ. [See post, p. 823.]